DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant’s arguments, filed 8/3/2022, with respect to prior art rejection have been fully considered and are persuasive.  Thus, the previous prior art rejection has been withdrawn. 
Examiner’s Amendment 
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
4.	The application has been amended as follows:
Claim 5: (Currently Amended) The method of claim 4, wherein the intake member comprises a portion that is vertical with reference to a sea bed, wherein the portion that is vertical with reference to the sea bed is at least partially disposed under the sea water. 
Claim 7: (Currently Amended) The method of claim 6, wherein the outlet member comprises a portion that is horizontal with reference to a sea bed, wherein the discharge nozzle is fluidly coupled to the portion that is horizontal with reference to the sea bed. 
Claims 14-20: (Canceled)  
Reasons for Allowance
5.	Claims 1-10 and 12-13 are allowed.  
6.	The following is an examiner’s statement of reasons for allowance:  
7.	The closest prior art of record is Arneson (U.S Patent 3,773,059).
8.	Arneson teaches a method comprising: pumping, by a pump, seawater to a discharge nozzle positioned under the seawater and facing an under keel clearance of a marine vessel docked at a dock; and flowing sediments away from the under keel clearance by discharging, by the discharge nozzle, the seawater toward the under keel clearance.
9.	Arneson fails to teach wherein the seawater is pumped at a time of day based on sedimentation rates in the under keel clearance and tidal stream characteristics at the time of day.  
10.	Thus, the prior art of record does not fairly teach or suggest the method as in the context of claim 1.
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRADHUMAN PARIHAR whose telephone number is (571)270-1633. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 5712721303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PRADHUMAN PARIHAR/Examiner, Art Unit 1714 
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714